 THE O'HARE HILTON255Hilton Hotels Corporation, d/b/a The O'HareHilton and William St. Jacques. Case 13-CA-18565March 11, 1980DECISION AND ORDERBY MEMBER JENKINS, PENELLO, ANDTRUESDALEOn December 3, 1979, Administrative LawJudge Stanley N. Ohlbaum issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in answer to Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Hilton HotelsCorporation, d/b/a The O'Hare Hilton, Chicago,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, except that the attached notice issubstituted for that of the Administrative LawJudge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportu-nity to present evidence and cross-examine wit-nesses, the National Labor Relations Board hasdecide that we have violated the National Labor248 NLRB No. 31Relations Act, and has ordered us to post thisnotice. We intend to abide by the following.The National Labor Relations Act gives allemployees the right:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represen-tatives of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT discharge, discipline, or failto reinstate any employee, or threaten to doso, because he or she lawfully carries out hisor her proper responsibilities on your behalf asyour union steward; or because he or she oth-erwise engages in lawful union activity, or ex-ercises any right under the National Labor Re-lations Act.WE WILL NOT discharge, discipline or fail toreinstate any employee, or threaten to do so,because he or she has filed charges or giventestimony against us under the National LaborRelations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your right to self-organization; toform, join, or assist any labor organization; tobargain collectively through representatives ofyour own choosing; to engage in concerted ac-tivities for the purposes of collective bargain-ing or other mutual aid or protection; or to re-frain from any or all such activities.WE WILL offer to William St. Jacques im-mediate, full, and unconditional reinstatementto his former job with us at The O'HareHilton or, if that job no longer exists, to a sub-stantially equivalent job, without prejudice tohis seniority and other rights, privileges, bene-fits, and emoluments, including wage proges-sions and increases; WE WILL make him wholefor any loss of income, benefits, and emolu-ments (including tips, overtime, holiday andvacation pay, time off, and hospitalization andall other insurance benefits), plus interest, fromthe date we discharged him (March 19, 1979);and WE WILL eliminate from his file and ourrecords all indications that he was dischargedfor cause, and WE WILL in no way indicateupon inquiry to us that he was discharged forcause.All our employees have the right to representa-tion of their interests by their union stewards to thefull extent permitted by law, and also to exerciseany other right under the National Labor RelationsT H E O'H A R E HIL T O N 255~~~~~~~~~~~~~~~~~~~~~~ 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, as they see fit, without any interference, re-straint, or coercion from us.HILTON HOTELS CORPORATION, D/B/A THE O'HARE HILTONDECISIONI. PRELIMINARY STATEMENT; ISSUESTANLEY N. OHLBAUM, Administrative Law Judge:This proceeding' under the National Labor RelationsAct, as amended (herein the Act), was heard before mein Chicago, Illinois, on October 2 and 3, 1979, with allparties participating throughout by counsel, who wereafforded full opportunity to present evidence and argu-ments, as well as to file post-trial briefs received on No-vember 26, 1979.The issues presented are whether, in violation of Sec-tion 8(a)(3), (4), and (1) of the Act, Respondent Employ-er threatened the Charging Party, William St. Jacques,2a union steward of a recognized bargaining unit of Re-spondent's employees, with discharge, issued a writtenwarning to him, discharged and continues to refuse to re-instate him for engaging in union and protected concert-ed activities.Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONCLUSIONSII. JURISDICTIONAt all material times Respondent has been and is aDelaware corporation in the hotel and restaurant busi-ness, including a hotel and restaurant known as TheO'Hare Hilton at O'Hare International Airport, Chicago,Illinois, the facility here involved. During the representa-tive calendar year immediately preceding issuance of thecomplaint, in the regular course and conduct of its busi-ness at The O'Hare Hilton, Respondent derived grossrevenues exceeding $500,000 and purchased, from enter-prises engaged in interstate commerce, goods valued inexcess of $5,000.I find that (as admitted in Respondent's answer) at allmaterial times Respondent has been and is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act; and that at all of those timesHotel, Motel, Club, Cafeteria, Restaurant Employees andBartenders Union, Local 450 (herein the Union), hasbeen and is a labor organization as defined by Section2(5) of the Act.A complaint was issued by the Regional Director for Region 13 onMay 9, 1979, growing out of charge filed by the Charging Party onMarch 23, 1979, as amended April 9, 1979. Unspecified dates are in 1979throughout.I Apparently this is the correct spelling of the Charging Party's name.See Resp. Exh. 4.II111. ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundCharging Party William St. Jacques has been in Re-spondent's employ as a dining room waiter at TheO'Hare Hilton for 5 or 6 years, and was the union ste-ward for a recognized collective-bargaining unit therefor around 4 years until his discharge on March 19 byhis supervisor, Respondent's director of food and bever-age, Andy Papoutsis, under circumstances to bedescribed.During the first week of March, at or aroundmidnight, as he was readying to go home after work, St.Jacques received a complaint from an Hispanic busboymember of the bargaining unit for which St. Jacques wasunion steward, that-in variation from past practice-hehad been refused something to eat in the employees'cafeteria at the end of his midnight shift. Prior to this,busboys as well as waiters had received a meal beforethe start of their shift (4:30 p.m.) and a sandwich at theend of their 8-hour shift (midnight).3St. Jacques went tothe cafeteria with the busboy. There he was told by part-time cashier Willa Burrows that the busboy had alreadyeaten and, unlike waiters, was not entitled to eat again.St. Jacques thereupon tendered his own meal card toBurrows and asked her to give St. Jacques' food to thebusboy, which she did. St. Jacques thereafter reportedthis complaint incident to Executive Chef WielandLudwig, and possibly as well to newly installed DiningRoom Manager David Varnagates.Shortly thereafter, on March 14, just before the startof the 4:30 p.m. shift, St. Jacques was chatting withother waiters, unit members, at a table in the employees'cafeteria, when Executive Chef Ludwig entered and,calling out to St. Jacques by name, told him, "I haveorders from ...the Food and Beverage Manager [Pa-poutsis] ...that no longer will there be two meals fedin this cafeteria to the employees, and they don't carewhat the union has to say about it." St. Jacques' response3 Upon the basis of credited testimony of St. Jacques, Christopher, andCerezo, I find the foregoing to have been the established practice up toabout this time-i.e., a meal at 4 p.m. Oust prior to 4:30 p.m. shift start)and a sandwich (with or without salad) at midnight. Although Respon-dent claims it maintained posted on the employees' bulletin board anotice dated January 30, 1975, on "Employee Meal Policy" (Resp. Exh.5A-B) under which "Food and Beverage Employees" were "entitled" toonly one "meal" (unlike other categories of employees, no "per day" orwork period specified), credited proof establishes that (1) this notice wasnot in fact maintained posted on the bulletin board or otherwise broughtto the attention of the waiters and busboys and (2) actual practice was toprovide waiters and busboys with a meal at 4 p.m., and a sandwich (withsalad) at the midnight shift end. Indeed, the unposted January 30, 1975,document itself is not inconsistent with the foregoing actual practice,since it merely speaks of "entitled" and "meal," and specifies no "perday" or worktimne period for "Food & Beverage Employees" (Resp.Exh. 5B). The collective agreement (Resp. Exh. I) provides that "Mealsshall be provided for all regular, steady extra, and extra employees onduty" (id., p. 30, par. A(5), "working conditions" provisions applicable towaiters and busboys), that "No employee shall ...be deprived of anyestablished and recognized benefits or privileges in excess of or more ad-vantageous than the contract provisions" (id., p. 6, sec. 9), and that "TheEmployer ...will continue to tender meals on the Employer's premisesto employees presently receiving meals" (id., p. 8, sec. 15). Respondent'semployees are issued cafeteria identification cards (Resp. Exh. 6) bearingnot only dates, but also additional "X" marks in a separate column,which credited testimony establishes were for shift-end sandwich, whereavailed of. THE O'HARE HILTON257was, "Look, this isn't my argument. I've got two dimes[i.e., for a telephone call] in my pocket. I'll call the unionand you can argue it out with them."4Later, around 8p.m., Respondent's Director of Food and Beverage Pa-poutsis took occasion to remind St. Jacques that Papout-sis was "running the food and beverage operation at thehotel as [1] see fit," adding that he did not "give a sh-what the union had to say or the goddam[n] LaborBoard."5A few days later, on March 19, when he came towork, St. Jacques was informed by a waiter that therewas a letter for him on a table, in open view, near wherewaiters sign in; and, at a regular work assignment meet-ing around 4:45 (15 minutes before opening of the diningroom), St. Jacques was handed that letter (G.C. Exh. 2)by Dining Room Manager Varnagates. The letter, datedMarch 19, is from Director of Food and Beverage Pa-poutsis, and states that St. Jacques had been "reprimand-ed" on March 14 in relation to the aforedescribed busboyincident, which Papoutsis characterized as "threateningand discussing union procedures and policies" and a"misinterpretation of the union contract," and that Pa-poutsis' letter was intended to "serve as a repromand[sic] notice and final warning that should the abovenamed employee interfere with management by threaten-ing, he will be immediately terminated." Upon receipt ofthis letter,6St. Jacques went to work as usual.7At the4 There is a degree of testimonial conflict as to whether voices wereraised during the described discussions or remarks concerning the bus-boy's sandwich. In view of the record, which establishes that at least Ex-ecutive Chef Ludwig's voice was "raised." I find it unnecessary to at-tempt to quantitate the comparative decibel count or to qualitate thevoice qualities of the participants, since I believe that St. Jacques' voicedid not reach unacceptable levels or jarring timbres, and I am persuadedthat in any event it was not these factors which cost him his job.I About a year earlier, St. Jacques had filed a charge with the Boardbased upon Respondent's alleged write-up of a waiter for being a "trou-blemaker" and complaining to St. Jacques as union steward Promptlyfollowing his filing of this charge, according to St. Jacques, he himselfbecame the recipient of several "misconduct notice[s]." St Jacques with-drew the charge he had filed with the Board.6 St. Jacques was also given an "Employee Misconduct Notice," like-wise dated March 19, concerning an alleged absence from a "requiredDept. meeting" on March 9, although (according to the same notice) he"was not scheduled to work this day" (Resp. Exh. 3). St. Jacques' uncon-troverted credited testimony establishes that he had never been requiredto attend a meeting on a nonwork day, and had never been so informed.The collective agreement provides that though the Employer may sched-ule such meetings on a time-and-a-half pay basis, "special meetings of theemployees ..shall be held on the employees' scheduled work shift"(Resp. Exh. 1, pp. 6-7, Sec. 10) and that "All employees shall be entitledto two (2) consecutive days off during each work week" (id., p. II11, sec.25(b)). In any event, I find, as in effect conceded by Respondent, asshown below, that this "misconduct notice"-which St. Jacques receivedin company with two other waiters- was not the reason for his dis-charge.I Although there is some testimony (from Respondent's Dining RoomSupervisor Diane Cerasani and Dining Room Manager Varnagates, aswell as Papoutsis, based on reports of concededly unwitnessed allegedoccurrences) that St. Jacques was lolling on his job on the evening ofMarch 19 and-in the words of Cerasani-creating "tension" and "trou-ble," which she promptly reported to Papoutsis as well as Varnagates,upon the basis of the overwhelming weight of credited testimony (St.Jacques, Takahashi, Christopher, and Flores) to the contrary, I find thatSt. Jacques carried out his duties that evening in his normal and accept-able fashion. (It is further noted that St. Jacques' alleged inattention tohis work is nowhere reflected in any writing or report; and that it is con-ceded no customer complaint was received concerning his performancethat evening.) Concerning Respondent's claim that St. Jacques was dis-conclusion of dinner, around 10 p.m., St. Jacques was di-rected by Dining Room Manager Varnagates to changeto his street clothes and accompany him to the office ofFood and Beverage Director Papoutsis, where, in thepresence of Assistant Food and Beverage Director Virgi-lio Madridejos and Dining Room Manager Varnagates,he was summarily discharged by Papoutsis, who toldhim," [You are] through as of [this evening] ... [Youhave] not been on [my] team since the time [you went]to the Labor Board .... [You] would find employmentelsewhere better."8St. Jacques was told his final pay-check would be ready the next day. He was thereuponescorted to his locker, where he turned in his companyproperty, and left.Testifying that he discharged Union Steward St. Jac-ques because of his "disruptions .... interference ...antagonistic attitude and anti-management attitude ...over the last four years"-"reasons" which he concedeswent beyond his termination memorandum to the file(G.C. Exh. 4), Food and Beverage Director Papoutsisalso testified that he found Union Steward St. Jacques'activities to be "disrespectful," as well as "disrupting"and "antagonistic" to management, and Papoutsis ex-pressly conceded that if the aforedescribed incident involvingthe disputed food to the busboy had not occurred, he wouldnot have discharged St. Jacques at the time he did-Pa-poutsis' answer to this qestion was, "No, sir, definitelynot." This incident thus stands acknowledged as thetributing leaflets to his coworkers in the O'Hare Room on the evening inquestion (testimony of Assistant Food and Beverage Director Madride-jos), not only was this not testified to as having been observed by DiningRoom Supervisor Cerasani (to whom the report was attributed by Madri-dejos, who did not himself witness it and who conceded on cross-exami-nation that Cerasani did not tell him she saw it either), but the over-whelming weight of credited evidence (St. Jacques, Takahashi, Christo-pher, and Flores) is to the contrary, that no such thing took place. (Whatdid take place was that during breaktime assistant steward-waiter Takaha-shi had requested a cashier to make a few photocopies of Respondent'sletter given to St. Jacques earlier that evening (G.C. Eah. 2), which thecashier later did and delivered-unobtrusively and not so as to interferewith work activity.) I accordingly also reject, as contrary to fact andwithout basis, the allegations of Papoutsis' postdischarge March 23memorandum to the file (G.C. Exh. 4), seemingly seeking to lend"record" memorialization to the foregoing canard that St. Jacques wascirculating his warning notice and a petition-even though even thatwould presumably have been lawful under the Act if not during work-time or in customer-tended areas.a Papoutsis' version of the discharge interview is somewhat different.Denying that he referred to the Board, Papoutsis claims he merely toldSt. Jacques, "We have really tried with you ... [butl you have not beenpart of our team. You have undermined [sic] us You have tried to under-cut management. You have not really tired to play in our ball park Youhave bad mouthed every decision that we have made. You have been areal problem ... We warned you a couple of days ago, if you have aproblem, to go to your supervisor to discuss it, not to discuss it in frontof all of the employees. But you do not-you do not listen. You haven'tbeen part of our team, and we will part company. This will be your lastday with us." According to Respondent's witness, Assistant Food andBeverage Manager Madridejos, who was present, Papoutsis dischargedSt. Jacques because (as Papoutsis stated to St. Jacques) he had become"so antagonistic and trying to be so anti-management." Upon compara-tive testimonial demeanor observations, I prefer and credit St Jacques'version as recounted above. In this connection, although Papoutsis insistshe had "never mentioned" the Labor Board to employees, uncontrovert-ed credited rebuttal testimony of Respondent's waiter Takahashi estab-lishes that at an all-shift employee assemblage convoked in early MarchPapoutsis informed all waiters and busboys that "as far as the union andthe Labor Board is concerned, they have nothing to do with the diningroom or the Hilton."THE OHARE HILTON 257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause for St. Jacques' discharge, and I find that but for itSt. Jacques would not have been discharged.9B. Resolution and RationaleThis case thus involves the summary discharge of aunion steward hot on the heels of his intercession onbehalf of a non-English-speaking member of his bargain-ing unit to ascertain why the latter was being denied thesandwich which unit members had been served for yearsat the end of their 8-hour shift at midnight. Without needto determine the question of the unit employees' legal en-titlement to the shift-end sandwich or why it was deniedto the particular busboy (or whether across-the-boarddenial was in the offing, contrary to previously estab-lished practice), it is certainly clear that St. Jacques' ac-tions in questioning the change in practice constitutedconcerted activity within the Act's protection (cf.N.L.R.B. v. Washington Aluminum Company, 370 U.S. 9(1962)), and, indeed, his duty as union steward as well ashis express respondsibility under the collective agreement(Resp. Exh. 1, p. 19, sec. 32, and p. 21, sec. 39(a)), forwhich he was insulated from discharge not only by theAct but also by express provision of the collective agree-ment (Resp. Exh. 1, p. 18, sec. 32, final sentence). It fol-lows that his discharge for this reason-as explicitly con-ceded by Respondent's Food and Beverage Director Pa-poutsis, who testified that St. Jacques would "definitelynot" have been discharged if that incident had not oc-curred-is violative of Section 8(a)(1) of the Act, and,since it comprised discrimination against St. Jacques, aswell as other employees, to chill protected union organi-zational activity, also violative of Section 8(a)(3). Finally,Papoutsis' statement to St. Jacques at the time of his dis-charge that that action was related to his having filedcharges against Respondent under the Act, causing himto be scratched from its "team," was clearly in violationof Section 8(a)(4).In its union steward discharge aspect, this case is remi-niscent of Guerdon Industries, 199 NLRB 937 (1972),where, also, a union steward was discharged for an actof good samaritanship as well as good stewardship onanother employee's behalf. It is not established by sub-stantial credible evidence here that St. Jacques carriedout those responsibilities in other than a lawful andproper manner. While it may well be that Respodent wasirked at and displeased by what it regarded as St. Jac-ques' "disrupting" and "antagonistic interference" withmanagement in this regard, and while Respondent maywell have been distressed over an imagined or real "ten-sion" which it attributed to St. Jacques in this respect-sentiments which Respondent is at liberty to entertainprivately-it is plain that Respondent could not lawfullyterminate St. Jacques for these reasons, since they in-volved no more than his exercise of rights guaranteed toemployees by Congress under the Act. As stated in JackAugust Enterprises, Inc., 232 NLRB 881, 899 (1977), enfd.9 Based upon the quoted explicit testimonial admission by Papoutsis, aswell as upon other factors (e.g., collective agreement, Resp. Exh. 1, p. 21,sec. 37, par. 2) and the record as a whole, I reject any contention thatalleged historical disciplinary slips (Resp. Exh. 2A-E) dredged from hisfile-mostly unacknowledged and unsigned by St. Jacques-in yearsantedating St. Jacques' discharge, caused that discharge.583 F.2d 575 (Ist Cir. 1978), wherein an employer alsodischarged an employee because the employee's protect-ed activities created a "tension" among other employeeswhich the employer regarded as intolerable, "An em-ployee's assertion or exercise of rights under the Act isnot contingent upon their being nontension-producing."Even an employee who is "dissident and annoying" byreason of his protected concerted activities is not exemptfrom the Act's protection. Duo-Bed Corp. v. N.L.R.B.,337 F.2d 850, 851 (10th Cir. 1964), cert. denied 380 U.S.912 (1965); cf. N.L.R.B. v. Hudson Motor Car Co., 128F.2d 528, 531-533 (6th Cir. 1942). Finally, any sugges-tion that St. Jacques' discharge, under the described cir-cumstances, was justified by reason of Papoutsis' allegedreliance on reports of subordinates-here found to havebeen erroneous and unfounded-concerning St. Jacques'steps in the course of pursuit of the very matter forwhich he was discharged, must fail, since in the courseof protected concerted activity "[a] protected activityacquires a precarious status if innocent employees can bedischarged while engaging in it, even though the em-ployer acts in good faith." N.L.R.B. v. Burnup & Sims,Inc., 379 U.S. 21, 23 (1964).It is, accordingly, upon the entire record, determinedthat by its described actions as found Respondent hasviolated Section 8(a)(l), (3), and (4) of the Act.Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAWI. Jurisdiction is properly asserted in this proceeding.2. By engaging in the actions hereinabove describedand found in section III, supra, Respondent has:a. Interfered with, restrained, and coerced its employ-ees in the exercise of their rights under Section 7, andhas thereby violated Section 8(a)(1) of the Act.b. Discriminated in regard to hire, tenure, and termsand conditions of employment, to discourage member-ship in a labor organization, thereby violating Section8(a)(3) of the Act.c. Discharged and discriminated against an employeebecause he filed charges or gave testimony under theAct, thereby violating Section 8(a)(4) of the Act.3. The aforesaid unfair labor practices and each ofthem have affected, affect, and unless permanently re-strained and enjoined will continue to affect, commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYRespondent should be ordered to refrain from continu-ing to violate the Act in the respects found or in any likeor related manner, to post the usual notice to Employees,and to offer discharged Union Steward St. Jacques rein-statement to his former job or, if it no longer exists, to asubstantially equivalent job, without prejudice to his se-niority and emoluments, together with backpay and in-terest, to be computed as explicated by the Board in IsisPlumbing & Heating Co., 138 NLRB 716 (1962); F W.Woolworth Company, 90 NLRB 289 (1950); and FloridaSteel Corporation, 231 NLRB 651 (1977). Respondentshould be required to preserve and make available to the THE O'HARE HILTON259Board's agents its records for backpay computation andcompliance determination.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, there is hereby issued the following:ORDER'°It is hereby ordered that the Respondent Hilton HotelsCorporation, d/b/a The O'Hare Hilton, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging, terminating the employment of, layingoff, furloughing, suspending, or otherwise in violation ofthe Act altering the employment status of or discipliningany employee, or threatening to do so, or failing or re-fusing to recall, reinstate, or rehire any employee, be-cause he or she engages in or carries out his or herlawful responsibilities as a union steward of and for acollective-bargaining unit of Respondent's employees, orbecause he or she has exercised, or proposes to exercise,or continues to exercise any right under the NationalLabor Relations Act, as amended; or directly or indirect-ly so doing, or threatenting to do so, so as to discrimi-nate in regard to the hire, tenure, or terms or conditionsof employment of any employee because he or she exer-cises or proposes to exercise or continues to exercisesuch right or engage in such activity, or so as to inter-fere with, restrain, or coerce any employee in the exer-cise of any right guaranteed in Section 7 of the Act.(b) Discharging, terminating the employment of,laying off, furloughing, suspending, or otherwise in vio-lation of the Act altering the employment status of ordisciplining any employee, or threatening so to do, ormaking coercive or intimidating statements to him orher, or failing or refusing to recall, reinstate, or rehiresuch employee, because he or she has filed charges orgiven testimony under the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization; to form, join, or assist anylabor organization; to bargain collectively through repre-sentatives of their own choosing; to engage in concertedactivities for the purposes of collective bargaining orother mutual aid or protection; or to refrain from anyand all such activities, except to the extent that suchright may be affected by an agreement lawfully requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act asmodified by the Labor-Management Reporting and Dis-closure Act of 1959.2. Take the following affirmative actions necessary toeffectuate the policies of the Act:'O In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes(a) Offer to William St. Jacques immediate, full, andunconditional reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalent jobwith Respondent, without prejudice to his seniority andother rights, privileges, benefits, and emoluments, includ-ing but not limited to any pay and wage rate increases tocomparable employees since Respondent's discharge ofSt. Jacques; and make St. Jacques whole for any loss ofincome, benefits, and emoluments, including tips, over-time, holiday and vacation pay, and time off, and hospi-talization, medical and other insurance claims and bene-fits, both personal and derivative and dependents' if any,and expenditures in lieu thereof during any noncoverageperiod until his reinstatement hereunder, together withinterest, in the manner set forth in "The Remedy" por-tion of the Decision of which this recommended Orderforms a part.(b) Expunge from all of Respondent's books and re-cords any entry or mention indicating or to the effectthat the termination of William St. Jacques was becauseof any contravention or infraction of any of Respon-dent's rules, requirements, or policies, or because of anyfault or work-related deficiency or shortcoming on hispart; and refrain from making any such report or state-ment voluntarily or in response to any inquiry from anyemployer, prospective employer, employment agency,unemployment insurance office, union, or reference-seeker or inquiry.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage rate and other records, workschedules, production reports and data, restaurant checksand receipts data, social security payment records, time-cards, personnel records and reports, and all other re-cords and entries necessary to determine the amounts ofbackpay and other sums and benefits due under and theextent of compliance with the terms of this Order.(d) Post at its premises at O'Hare International Air-port, Chicago, Illinois, copies of the attached noticemarked "Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 13, afterbeing duly signed by Respondent's authorized represen-tative, shall be posted in said premises by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."THE O'HARE HILTON 259